Case 9:19-cv-80825-DMM Document 20 Entered on FLSD Docket 08/16/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE #: 9:19-cv-80825-DMM



  JENNIFER QUASHA, on behalf of
  her son, H.Q., a minor,

         Plaintiff,

  vs.

  CITY OF PALM BEACH GARDENS,
  FLORIDA,

         Defendant.
                                                               /

          NOTICE THAT PLAINTIFF IS BEING DEPOSED ON AUGUST 27, 2019

         Defendant, CITY OF PALM BEACH GARDENS, by and through its undersigned

  counsel, hereby provides notice to the Court that while Plaintiff has not, as of this filing,

  formally withdrawn her objection to Defendant=s Motion for Extension of Time, the parties have

  mutually agreed and coordinated depositions of Plaintiff, JENNIFER QUASHA, and her

  husband on an expedited basis, to take place on August 27, 2019, with said discovery to be

  utilized by Defendant in opposing the Motion for Preliminary Injunction. The parties agreed

  that these depositions should occur after what would have been the ordinary response deadline, if

  not extended per the motion.

         See Exhibit AA.@
Case 9:19-cv-80825-DMM Document 20 Entered on FLSD Docket 08/16/2019 Page 2 of 3




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 16th day of August, 2019, I electronically filed the
  foregoing document with the Clerk of Court by using the CM/ECF system or by email to all
  parties. I further certify that I either mailed the foregoing document and the Notice of Electronic
  Filing by first class mail to any non CM/ECF participants and/or the foregoing document was
  served via transmission of Notice of Electronic Filing generated by CM/ECF to any and all
  active CM/ECF participants.

                                               BY:      /s/E. Bruce Johnson
                                                       E. BRUCE JOHNSON
                                                       FLA. BAR NO. 262137
                                               BY:      /s/Scott D. Alexander
                                                       SCOTT D. ALEXANDER
                                                       FLA. BAR NO. 057207
                                                       JOHNSON, ANSELMO, MURDOCH,
                                                        BURKE, PIPER & HOCHMAN, P.A.
                                                       Attorneys for Defendant, City
                                                       2455 East Sunrise Boulevard, Suite 1000
                                                       Fort Lauderdale, FL 33304
                                                       954/463-0100 Telephone
                                                       954/463-2444 Facsimile
                                                       Johnson@jambg.com / Young@jambg.com
                                                       Alexander@jambg.com
Case 9:19-cv-80825-DMM Document 20 Entered on FLSD Docket 08/16/2019 Page 3 of 3



                                      SERVICE LIST


  MATTHEW W. DIETZ, ESQ.
  DISABILITY INDEPENDENCE GROUP, INC.
  2990 SW 35th Avenue
  Miami, FL 33133
  (305) 669-2822 (Phone)
  (305) 442-4181 (Fax)
  mdietz@justdigit.org
  aa@justdigit.org


  E. BRUCE JOHNSON, ESQ.
  SCOTT D. ALEXANDER, ESQ.
  JOHNSON, ANSELMO, MURDOCH,
  BURKE, PIPER & HOCHMAN, PA
  Attorneys for Defendant
  2455 E. Sunrise Blvd., Suite 1000
  Fort Lauderdale, FL 33304
  johnson@jambg.com
  alexander@jambg.com
  (954) 463-0100 (Phone)
  (954) 463-2444 (Fax)
